SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

86
CA 16-00809
PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


LARRY E. BROWN, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

BG THRUWAY, LLC, DDR CORP., DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


BARCLAY DAMON LLP, BUFFALO (PETER S. MARLETTE OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

BROWN CHIARI LLP, LANCASTER (TIMOTHY HUDSON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Tracey A.
Bannister, J.), entered February 9, 2016. The order, among other
things, denied in part the motion of defendants BG Thruway, LLC and
DDR Corp. for summary judgment dismissing plaintiff’s complaint.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on November 14, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court